DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on June 17, 2022 are entered into the file. Currently, claims 1, 9, 12, and 20 are amended and claims 10 and 21 are cancelled, resulting in claims 1-9, 11-20, and 22 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)1,2.
With respect to claims 1, 3-4, 6-7, and 9, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (decorative layer) (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (partially defines a design) (see e.g., FIG. 7). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (paragraph [0017]). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33).
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed above, the prepreg material 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (decorative finish) (paragraph [0018]). The first sheet 83 is preferably coated with an opaque and pigmented paint, then is sprayed with a clear coat for gloss and UV protection (paragraph [0019]). The pigmented coating is defined as part of the decorative layer, therefore the protective, clear top coat layer is in contact with the front surface of the decorative layer.

With respect to claim 8, Formella teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. 
    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 12, 14-15, 17-18, and 20, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (partially defines a design) (see e.g., FIG. 7). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). 
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed in claim above, the prepreg material 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (decorative finish) (paragraph [0018]). The first sheet 83 is preferably coated with an opaque and pigmented paint, then is sprayed with a clear coat for gloss and UV protection (paragraph [0019]). The pigmented coating is defined as part of the decorative layer, therefore the protective, clear top coat layer is in contact with the front surface of the decorative layer.
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]).

With respect to claim 19, Formella teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale



Claims 1-5, 7-9, 11-16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)3,4 in view of Nussbaum (US 4830892)2.
With respect to claims 1-5, 7, 9, and 11, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. The unidirectional carbon fiber prepreg material 57 (decorative layer) would form a design of parallel lines (see e.g., FIGs. 4-6). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (paragraph [0017]). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63, and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate). Additionally the prepreg material 57 (decorative layer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) (FIGs. 4-6).
Formella is silent as to the front surface of the decorative layer including a logo, design or emblem.
Nussbaum teaches molding or fascia trim, especially for automotive vehicles, having an insert with markings or indicia thereon and exhibiting three-dimensional characteristics (col. 1, lines 8-12). An indicia bearing insert it positioned within an aperture in the molding strip and a transparent overlayer is injected over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The indicia are viewable through the transparent overlayer and may be formed as three-dimensional raised indicia to exhibit aesthetic three-dimensional characteristics (col. 1, lines 40-59).
Since both Formella and Nussbaum teach molded composite structures for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered composite of Formella to comprise an aperture (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to allow the insertion of indicia which may then be covered with a transparent overlayer. The indicia would then be formed by the layer which contains the aperture (first layer or decorative layer) and the layer immediately below said layer (first layer or decorative layer).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]). The first sheet 83 is preferably coated with an opaque and pigmented paint, then is sprayed with a clear coat for gloss and UV protection (paragraph [0019]). The pigmented coating is defined as part of the decorative layer, therefore the protective, clear top coat layer is in contact with the front surface of the decorative layer. Nussbaum also teaches injecting a transparent overlayer over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49).

With respect to claim 8, Formella in view of Nussbaum teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. 
    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 12-16, 18, 20, and 22, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. The unidirectional carbon fiber prepreg material 57 (decorative layer) would form a design of parallel lines (see e.g., FIGs. 4-6). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63, and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate). Additionally the prepreg material 57 (decorative layer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) (FIGs. 4-6).
Formella is silent as to the front surface of the decorative layer including a logo, design or emblem.
Nussbaum teaches molding or fascia trim, especially for automotive vehicles, having an insert with markings or indicia thereon and exhibiting three-dimensional characteristics (col. 1, lines 8-12). An indicia bearing insert it positioned within an aperture in the molding strip and a transparent overlayer is injected over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The indicia are viewable through the transparent overlayer and may be formed as three-dimensional raised indicia to exhibit aesthetic three-dimensional characteristics (col. 1, lines 40-59).
Since both Formella and Nussbaum teach molded composite structures for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered composite of Formella to comprise an aperture (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to allow the insertion of indicia which may then be covered with a transparent overlayer. The indicia would then be formed by the layer which contains the aperture (first layer or decorative layer) and the layer immediately below said layer (first layer or decorative layer).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (paragraph [0018]). The first sheet 83 is preferably coated with an opaque and pigmented paint, then is sprayed with a clear coat for gloss and UV protection (paragraph [0019]). The pigmented coating is defined as part of the decorative layer, therefore the protective, clear top coat layer is in contact with the front surface of the decorative layer. Nussbaum also teaches injecting a transparent overlayer over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49).
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]).

With respect to claim 19, Formella in view of Nussbaum teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are overcome by Applicants amendments to the claims in the response filed June 17, 2022.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
On page 5 of the response Applicant submits that Formella does not teach the amended claims because sheet 83 is coated with an opaque and pigmented paint, then a clear coat is sprayed on. Applicant concludes that the clear coat is not in contact with the sheet 83 as is required in claims 1 and 12.
The Examiner respectfully disagrees. As described in the rejections of claims 1 and 12 above, the pigmented coating is defined as part of the decorative layer. Therefore the protective, clear top coat layer is in contact with the front surface of the decorative layer.
With respect to the word “decorative”, the Examiner did not assert that Formella taught the word “decorative”, but rather used the word so that the mapping of the layers in Formella to the claimed layers was clear. It is noted that two embodiments of Formella were relied on in the above rejections. The first embodiment relied on FIG. 7 of Formella and addressed claims 1, 3-4, 6-10, 12, 14-15, and 17-21 and identified the veil 85 and the unidirectional carbon fiber prepreg material 83 as the decorative layer and stated that the unidirectional carbon fiber prepreg material 83 would form a design of parallel lines. The second embodiment relied on FIGS. 4-6 of Formella and addressed claims 1-5, 7-16, and 18-22. The combination of Formella and Nussbaum comprises an aperture (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to allow the insertion of indicia which may then be covered with a transparent overlayer. Therefore, both embodiments teach “decorative” layers within the broadest reasonable interpretation of a “decorative” layer and were mapped to the claim language as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented